Citation Nr: 0117716	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  96-48 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of injury 
to the right eye.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury, with foot pain and hand numbness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1980.  This appeal arises from July 1993 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).

In June 1999, a hearing was held in Washington, D.C., before 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).

In a September 1999 decision, the Board denied the veteran's 
claims for service connection for right knee, right eye, and 
post-traumatic stress disorders as not well-grounded, and 
held that new and material evidence had not been submitted to 
reopen the claims for service connection for left foot 
injury, residuals of back injury, hearing loss, tinnitus, and 
a respiratory disorder.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In December 
2000, the Court issued an Order which vacated the September 
1999 Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.


REMAND

As pointed out in the Joint Remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the Court has determined that a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required. 

With respect to the issues pertaining to the veteran's 
attempts to reopen the previously denied claim for service 
connection for left foot injury, residuals of back injury, 
hearing loss, tinnitus, and a respiratory disorder, the 
Joint Remand endorsed by the Court determined that the 
Board's September 1999 decision did "not appear to reflect 
the full consideration of the Federal Circuit's holding" in 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  According to 
the Joint Remand, the Board's decision: 

apparently fails to consider the 
potential effect of newly submitted 
evidence, as explained by the Hodge 
Court.  In Hodge, the Federal Circuit 
observed that "there is no indication 
that the test for materiality adopted by 
the Secretary was similarly intended to 
focus on whether the new evidence will 
affect the outcome of the rating 
decision."...The Hodge Court continued on 
to note that the regulatory history of 
38 C.F.R. § 3.156 "suggests that the 
purpose behind the [new and material] 
definition was not to require the veteran 
to demonstrate that the new evidence 
would probably change the outcome of the 
claim; rather, it emphasizes the 
importance of a complete record for 
evaluation of a veteran's claim."   
Since it is not clear that the Board did 
not employ a more stringent application 
of the new and material evidence standard 
than that which is required under Hodge 
and 38 C.F.R. § 3.156, remand appears to 
be the appropriate disposition.  

In its decision, the Board indicated that 
competent medical evidence relating 
Appellant's current disabilities was 
necessary to reopen Appellant's claim.  
The Acting Secretary acknowledges, 
however, that the Federal Circuit has 
described new and material evidence as 
that which would contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability, even where it will 
not eventually convince the Board to 
alter its rating decision. 

In this case, the Board failed to 
specifically cite specific evidence that 
Appellant has submitted to reopen his 
claims for service connection.  Upon 
remand, the Board must provide adequate 
reasons and bases, analyze the 
credibility and probative value of the 
evidence, account for the evidence that 
it finds to be persuasive or 
unpersuasive, and provide the reasons for 
its rejection of all material evidence 
favorable to Appellant.

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the RO should make initial 
determination under the Joint Remand's interpretation of the 
Hodge standard.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Additionally, in April 2001, the Board received extensive 
evidence from the veteran's representative.  This was not 
accompanied by a waiver of the RO's initial consideration 
pursuant to 38 C.F.R. § 20.1304(c).  Thus, on remand, the RO 
should consider that evidence and issue an appropriate 
supplemental statement of the case as required.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Following the above, the RO should 
readjudicate the claims for service 
connection for right knee, right eye, and 
post-traumatic stress disorders.  If a 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

3.  The RO must determine whether 
evidence submitted since the January 1988 
rating decision that denied service 
connection for a left foot injury, and 
the April 1989 Board decision that denied 
service connection for residuals of a 
back injury, hearing loss, tinnitus, and 
a respiratory disorder, is new and 
material under the Joint Remand's 
interpretation, cited above, of the 
regulatory language of 38 C.F.R. 
§ 3.156(a) (2000) and Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998).  If the 
evidence is determined to be new and 
material with respect to any of the 
claims, the RO should then adjudicate 
that claim on the merits.  In either 
case, the RO must then provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case which addresses the RO's 
determination and includes the 
appropriate laws and regulations 
governing reopening previously denied 
claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




